Citation Nr: 1548910	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-27 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, Tennessee

THE ISSUE

Entitlement to an annual clothing allowance for the year 2012. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to May 1960 and from July 1960 to December 1968, with later Reserve service. He is also the recipient of a Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination of the Prosthetics & Sensory Aids Service (PSAS) at the Nashville, Tennessee, VA Medical Center (VAMC), which denied the Veteran's request for a clothing allowance. He filed a timely notice of disagreement and substantive appeal. 

In August 2015, the Veteran testified before the undersigned at Board hearing. The transcript is in the file and has been reviewed. 


FINDING OF FACT

The Veteran's service-connected right knee disability has required ongoing use of a brace, which tends to wear and tear his clothing since 2009. 


CONCLUSION OF LAW

A clothing allowance for the year 2012 is warranted. 38 U.S.C.A. § 1162(a) (West 2014); 38 C.F.R. §§ 3.350, 3.810(a) (2012 & 2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a clothing allowance for the year 2012 because his VA-issued knee brace cause permanent damage to his outer garments. He is service-connected for right knee instability (via aggravation). 

An annual clothing allowance is payable when a VA examination or a hospital or examination report from a facility specified in § 3.326(c) establishes that a veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing. See 38 U.S.C.A. § 1162(a) (West 2014); 38 C.F.R. § 3.810(a)(1)(i) (2012). 

The file shows that as of May 2009, the Veteran was to use a knee brace (see May 2009 VA record). A July 2009 VA nurse practitioner noted the Veteran had suffered an injury playing golf and was to receive a hinged knee brace. Other records in the file show he continues to wear the knee brace into the present time, in part because another service-connected disability precludes him from getting a total knee replacement (see February, March, and June 2010 VA records as well as August 2012 VA examination report). 

VA denied the claim originally because, according to the October 2012 statement of the case (SOC), the reason the Veteran wore the brace was because of the golf injury, not the knee disability for which he was originally granted service-connection. This rationale fails to recognize that the service-connected right knee instability could have been the reason for the injury in the first place.  In any event, separating out the symptoms and effects of a service-connected disability from an intervening post-service injury involves medical expertise and thus the conclusion reached may be considered improper in that a medical opinion from an appropriate source was not sought.

In any case, the evidence shows the brace was consistently worn by the Veteran and he testified at the hearing it wears his clothing. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience). The Board finds him competent and credible in his report.

Resolving doubt in the Veteran's favor, entitlement to a clothing allowance for the year 2012 is granted. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

A clothing allowance for the year 2012 is granted.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


